Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.
Claims 1 and 4 are amended. 

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 5, filed May 20, 2022, with respect to claims 1-8 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-8 have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No: 9755955, 10116551 and 10887219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1,  and 8 … adding a pointer pointing to said packet stored in said memory in a pointer list along with a size of said packet and with a metadata code corresponding to a list of at least one of the plurality of physical ports on which the packet is to be transmitted; selecting a next pointer at a head of the pointer list corresponding to the packet, and transmitting the packet corresponding to the next pointer to the at least one of the plurality of physical ports; and wherein said size of said packet is used by a memory management system of said memory… and in combination with other limitations recited as specified in claims 1, and 8.
Claims 1-8 are allowable over ODP rejection since the terminal disclaimer filed on 5/20/2022 is approved.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Arumilli et al (US Pub. No.:2012/0307641) discloses Dynamic load balancing techniques among ports of a network device are provided. At a device configured to forward packets in a network, a plurality of queues are generated, each associated with a corresponding one of a plurality of output ports of the device and from which packets are to be output from the device into the network. When the number of packets in the at least one queue exceeds a threshold, for new packets that are to be enqueued to the at least one queue, packets are enqueued to a plurality of sub-queues such that packets are assigned to different ones of the plurality of sub-queues. Each of the plurality of sub-queues is associated with a corresponding one of the plurality of output ports. Packets of the plurality of sub-queues are output from corresponding ones of the plurality of output ports.
Frattura et al. (US Patent No.: 7,936,770) discloses a method and apparatus are provided that allows for the representation of a larger number of classes of network traffic and logical queues than is physically available on a per port basis within a network device. A number of logical queues, whose number can match the number of classes of network traffic a network device handles, may be supported across an aggregated set of ports even though the network device has fewer physical queues per port than there are classes of network traffic. The method and apparatus improve the management of network traffic sensitive to time delay and jitter, and further facilitates the operation of these applications in a simultaneous or near simultaneous manner.
Tsirkin (US Pub. No.: 2018/0225141) discloses a method performed by a physical computing system includes, with a hypervisor, receiving a first packet from a virtual machine managed by the hypervisor, the first packet for transmission to a destination, the first packet including a first queue identifier, selecting a first transmission queue from a plurality of available transmission queues to transmit the first packet, the first transmission queue being based on the first queue identifier, receiving a second packet from the virtual machine, the second packet for transmission to the destination, the second packet including a second queue identifier, and selecting a second transmission queue from the plurality of available transmission queues to transmit the second packet, the second transmission queue being based on the second queue identifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469